Title: To George Washington from Joseph Trumbull, 6 September 1775
From: Trumbull, Joseph
To: Washington, George



Cambridge 6th Septr 1775

The Commissary General Proposes to Genl Washington the Expediency of purchasing, in Philadelphia, for the Use of the Continental Army 10 or 15,000 bbs. Flour—He supposes Flour may be purchased after the 10th Septr at Phila. at 13/ Currency ⅌ Ct or under—that he can have it freighted to Newbury at 1/3 ⅌ Ct he risking the Vessells, agst the Enemies Cruisers, only—& can have the whole Interest in Vessells & Flour covered in Phila. at 10 ⅌ Ct which will not bring the flour, delivered at Newbury Port up to 13/ Lawful money of New England—whereas the lowest we get flour at from Connecticut is 13/ ⅌ Ct there & 7/ ⅌ Ct Carting—A saving worthwhile may be made[.] But as this mode is attended with a Risk, The Commissary, in this as in every other Case, thinks it his Duty to apply to your Excellency for direction, & likewise to hint to your Excellency, that it may occasion no material delay, if you Should lay the Matter before Congress for their Advice, as the Business must be transacted where that Body are now Convened.
The Commissary General also requests direction from your Excellency, as to procuring Pork, for Supplying the Army the Winter & Summer next Coming—The Season for killing Pork is approaching, when he can purchase that Article, in any Quantities in the Country, drive it in, & have it killed & Salted, at proper places, within 20 miles of Camp; & thereby save transportation—The Transportation of much the greatest part of the Pork Supplied to the Army the Summer past, has Cost 20/ & 21/ ⅌ bb.—the Pork may be put up here as Cheap, as in Connecticut—& the whole Transportation saved—Salt, Barrels, &c. can be had here—& in a quantity sufficient for 20,000 Men one year more than £10,000 may be saved, & should the War be at an End the Pork will fetch it’s first Costs, at Least, when the Trade Opens.
